DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
Receipt of the Preliminary Amendment filed on November 30, 2020 is acknowledged. Claims 95-114 are pending in this application. Claims 95-114 are new.  All pending claims are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on November 30, 2020 is acknowledged. A signed copy is attached to this office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 95-114 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,980,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims both recite feeding a lacting sow a sugar alcohol. . 

Claims 95-114 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,412.975. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims both recite feeding a lactating sow a sugar alcohol. The only active method step is feeding the sow in both the pending claims and the patented claims. Therefore, following the method as claimed would necessarily result in the instantly claimed methods results. 

Claims 95-114 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,172,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims both recite feeding a lactating sow a sugar alcohol. The only active method step is feeding the sow in both the pending claims and the patented claims. Therefore, following the method as claimed would necessarily result in the instantly claimed methods results. 

Claims 95-114 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,178,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims both recite feeding a lactating sow a sugar alcohol. The . 

Claims 95-114 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 8,519,008. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims both recite feeding a lactating sow a sugar alcohol. The only active method step is feeding the sow in both the pending claims and the patented claims. Therefore, following the method as claimed would necessarily result in the instantly claimed methods results. 

Allowable Subject Matter
The closest prior art is that of Luhman (US 6,440,447), as evidenced by Peak Plus 37 Product Information Sheet (Land O' Lakes Product Manual, revised January 1, 2003) and QLF Liquid feed supplements information sheet (www.qlf.com, accessed on May 17, 2017) in view of Strandskov et al. (US Patent 3,463,860) as outlined and discussed in the parent application 15/254159 (now US Patent 10,172,376). However, as argued in the parent application, the claims recite the limitation the sugar alcohol is at least 1 wt. % and up to 10 wt. % of the grain-based product or the extruded feed. According to the prior art, sorbitol is present at 0.5%, which is below the recited range. The Applicant has implicit support for the amendment to 1%, as supported by In re Wertheim, 541 F.2d 257,191USPQ 90 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615